        Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.1 Page 1 of 22
AO Io6A (08/ 18 A    lication for a Warrant b Tele hone or Other Reliable Electronic Means


                                     UNITED STATES DISTRICT COURT                                                                 OCT O2 2020
                                                                         for the
                                                                                                                           CLERK, U.S. DISTRICT C
                                                         Southern District of California                                SOU THERN DISTRICT
                                                                                                                       BY
              In the Matter of the Search of                                    )
         (Briefly describe the property to be searched                          )
          or identify the person by name and address)                           )
                                                                                )
                                                                                             Case No.   2 0 MJ 9 8 Q G
             Facebook, Inc., 1601 Willow Road
                  Menlo Park, CA 94025                                          )
                                                                                )
             (Facebook ID 100002128756342)
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Northern               District of _____C_a_li_fo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized) :


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                       Offense Description
        21 USC 952, 960, 963                      Importation of a Controlled Substance; Conspiracy to Commit the Same



         The application is based on these facts:
        See Attached Affidavit of HSI Special Agent Jose L. Davila, incorporated herein by reference.


           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days:
             I 8 U.S.C. § 31 Ola, the basis of which is set forth on the                 att•~ _Q;         - ~ - - - ) is requested under




                                                                                                         Applicant 's signature

                                                                                                Special Agent Jose L. Davila, HSI
                                                                                                         Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                        (specify reliable electronic means) .


Date:                                                                       ~                                                       -----

City and state: El Centro, California                                                 Hon. Ruth B. Montenegro, U.S . Magistrate Judge
                                                                                                         Printed name and title
 Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.2 Page 2 of 22




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following Facebook, Inc. account:
                   Facebook Name:       Monica Retana
                   Facebook ID No.: 100002128756342
                   Facebook URL:      www.facebook.com/BeyahLoks
                   (Target Account)

Facebook, Inc. is an Internet Service Provider with its primary computer information
systems and other electronic communications and storage systems, records and data
located at 1601 Willow Road, Menlo Park, CA 94025.
        Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.3 Page 3 of 22

                                         ATTACHMENT B

                                     ITEMS TO BE SEIZED
I.     Service of Warrant

       The officer executing the warrant shall permit Facebook, Inc., as custodian of the
       computer files described in Section II below, to locate the files, copy them onto
       removable electronic storage media, and deliver the same to the officer.

II.    Items to be provided by the ISP

       All subscriber, location and/or user information, all electronic communications, images,
       text messages, histories, phone and VoIP logs, including metadata, contacts or friend lists,
       profiles, method of payment, detailed billing records, access logs, backup data,
       transactional data, and any other files or records associated with the following account and
       screen name:

             Facebook Name: Monica Retana
             Facebook ID No.: 100002128756342
             Facebook URL: www.facebook.com/BeyahLoks

III.   The search of the data supplied by Facebook, Inc. pursuant to this warrant will be
       conducted by Homeland Security Investigations, as provided in the "Procedures For
       Electronically Stored Information" of the affidavit submitted in support of this search
       warrant and will be limited to the period of January 24, 2020 up to and including April 25,
       2020, and to the seizure of:

       a.    Communications, records, and attachments tending to discuss or establish
             importation or distribution of controlled substances, or conspiracies or agreements
             to do so;

       b.    Communications, records, and attachments tending to identify locations of
             narcotics being distributed or imported into the United States;

       c.    Communications, records, and attachments tending to identify Monica RETANA,
             Alyssa TIJERINA, or any co-conspirators in the activities in III(a)-(b) above; and

       d.    Communications, records, and attachments that provide context to any
             communications described above, such as electronic mail sent or received in
             temporal proximity to any relevant electronic mail and any electronic mail tending
             to identify users of the subject accounts;

       which are evidence of violations of21 U.S.C. §§ 952,960, and 963.
     Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.4 Page 4 of 22




 1                                AFFIDAVIT IN SUPPORT OF
 2                         APPLICATION FOR SEARCH WARRANT
 3        I, Jose L. Davila, being duly sworn, hereby state as follows :
 4        1.     This affidavit is in support of an application by the United States of America
 5 for a search warrant for Face book, Inc. (Facebook), as described in Attachment A, to search
 6 the following Facebook account:
 7                      Facebook Name:      Monica Retana
 8                      Facebook ID No.: 100002128756342
 9                      Facebook URL:       www.facebook.com/BeyahLoks
10                      (Target Account),
11 for items that constitute evidence, fruits, and instrumentalities of violations of federal
12 criminal law, namely, Title 21, United States Code, Sections 952, 960, and 963, conspiracy
13 to import and importation of controlled substances, as described in Attachment B
14 (incorporated herein by reference) for the time period from January 24, 2020 to April 25,
15 2020. This affidavit and application are sought pursuant to Rule 41 of the Federal Rules of
16 Criminal Procedure and 18 U.S.C. § 2703(a) and (b), which applies to providers of
17 electronic communication and remote computing services.
18        2.     The information contained in this affidavit is based on my personal experience
19 and training, consultation with other special agents and other law enforcement officers.
20 Because this affidavit is submitted for the limited purpose of securing a search warrant as
21   described herein, it does not include every fact known to me concerning this investigation.
22                                 EXPERIENCE & TRAINING
23        3.     I am a Special Agent with the United States Department of Homeland Security,
24 Immigration and Customs Enforcement ("ICE"), Homeland Security Investigations
25 ("HSI") and have been so employed since June 2018. I am currently assigned to the HSI
26 Office of the Assistant Special Agent in Charge, Contraband Smuggling Group 1, in El
27 Centro, California. Prior to my current employment, I was employed by Customs and
28
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.5 Page 5 of 22




 1 Border Protection ("CBP") from August 2010 to June 2018, where I last served as a Border
 2 Patrol Agent assigned to the Ajo, Arizona U.S. Border Patrol Station in the Tucson Sector.
 3         4.    I am a graduate of the Criminal Investigator Training Program and Homeland
 4 Security Investigation, Special Agent Training Program at the Federal Law Enforcement
 5 Training Center ("FLETC"), Glynco, Georgia.

 6         5.     As a HSI Special Agent, my duties include investigating the illegal
 7 importation and trafficking of controlled substances. I have received training in

 8 investigating various crimes involving controlled substances, including- the importation of

 9 controlled substances and controlled substance trafficking. I have also had training in the

10 methods used by the controlled substance traffickers to import and distribute drugs and to
11 operate detailed distribution networks.     Since becoming a HSI Special Agent, I have
12 participated in investigations pertaining to the importation and distribution of controlled
13 substances through the Calexico West, Calexico East, and Andrade Ports of Entries
14 ("POE"). I have also participated in numerous investigations involving the use of social
15 media as a form for coordinating illicit activities. I have participated in the debriefings of
16 multiple individuals who were apprehended at these POEs driving vehicles with controlled
17 substances concealed inside. I also have consulted with local police officers, HSI special
18 agents, and other federal agents with experience investigating the importation of controlled
19 substances through these POEs. Through these investigations, training, and consultations
20 with other HSI special agents, I am familiar with the operations of illegal international drug
21 trafficking organizations ("DTOs") in Mexico.
22         6.    In the course of my duties, I have been a case agent directing drug-related
23   investigations. I have participated in many aspects of criminal investigations including
24 reviewing evidence and conducting physical and electronic surveillance. I have interviewed
25 defendants while conducting various investigations. I have gained a working knowledge
26 and insight into the normal operational habits of narcotics traffickers, with emphasis on
27
28                                             -2-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.6 Page 6 of 22




 1 those who attempt to import narcotics into the United States from Mexico at the Calexico,
 2 California POEs.
 3         7.    Through the course of my training, investigations, and conversations with
 4   other law enforcement personnel, I am aware that is common practice for narcotics
 5   smugglers to work in concert with other individuals and to do so by utilizing cellular
 6 telephones, pagers, portable radios, and GPS devices to maintain communication and
 7 location information with co-conspirators in order to further their criminal activities. This
 8 is particularly true in cases involving distribution amount quantities of controlled
 9   substances, such as methamphetamine. Typically, load drivers smuggling controlled
10 substances across the border are in telephonic contact with co-conspirators immediately
11 prior to, during and following the crossing of the narcotic load, at which time they receive
12 instructions on how to cross and where and when to deliver the controlled substance.
13 Narcotics smugglers and their organizations use cellular, digital, and satellite telephones, in
14 part, because these individuals believe law enforcement is unable to track the originating
15 and destination phone numbers of calls placed to and from cellular, digital, and satellite
16 telephones. Narcotics smugglers also use social media as a means of communicating before,
17 during, and after importing controlled substances into the United States because they
18 believe that law enforcement is unable to access or recover such communications.
19         8.    In preparing this affidavit, I have conferred with other agents and law
20 enforcement personnel who are experienced in the area of narcotics investigations. The
21 facts and conclusions set forth in this affidavit are based on my own personal knowledge;
22 knowledge obtained from other individuals during my participation in this investigation;
23 my review of documents and records related to this investigation; communications with
24 others who have personal knowledge of the events, details, and circumstances described
25 herein; and information gained through my training, experience, and communications with
26 colleagues. Because this affidavit is submitted for the limited purpose of establishing
27 probable cause in support of the application for a search warrant, it does not set forth each
28                                              -3-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.7 Page 7 of 22




 1 and every fact that I or others have learned during the course of this investigation. Dates,
 2 times, and amounts are approximate. This training and experience form the basis for
 3   opinions I express below.
 4                                         FACEBOOK, INC.
 5        9.      Facebook, Inc. is an Internet company that, among other things, provides
 6   electronic   communication     services   to    its   subscribers.   Facebook's   electronic
 7 mail/communication service allows Facebook subscribers to communicate and share with
 8 other Facebook subscribers and with others through the Internet. Facebook subscribers
 9   access Facebook' s services through the Internet.
10         10.    Subscribers to Facebook use screen names during communications with
11 others. The screen names may or may not identify the real name of the person using a screen
12 name. Although Facebook requires users to subscribe for a free Facebook account,
13 Facebook does not verify the information provided by the Facebook subscriber for its free
14 services.
15         11.    At the creation of a Facebook account and for each subsequent acce_ss to the
16 account, Facebook logs the Internet Protocol (IP) address of the computer accessing the
17 account. An IP address is a unique address through which a computer connects to the
18 Internet. IP addresses are leased to businesses and individuals by Internet Service Providers.
19 Obtaining the IP addresses that have accessed a Facebook account often identifies the
20 Internet Service Provider that owns and has leased that address to its customer. Subscriber
21 information for that customer then can be obtained using appropriate legal process.
22         12.    Facebook owns and operates a free-access social networking website of the
23   same name that can be accessed at http://facebook.com Facebook allows its users to
24 establish accounts with Facebook, and users can then use their accounts to share written
25 news, photographs, videos, and other information with other Facebook users, and
26 sometimes with the general public.
27
28                                             -4-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
       Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.8 Page 8 of 22




 1         13.   Facebook asks users to provide basic contact and personal identifying
 2 information to Facebook either during the registration process or thereafter.             This
 3   information may include the user's full name, birth date, gender, contact e-mail addresses,
 4 Facebook passwords, Facebook security questions and answers (for password retrieval),
 5 physical address (including city, state, and zip code), telephone numbers, screen names,

 6 websites, and other personal identifiers. Facebook also assigns a user identification number
 7 to each account.
 8        14.    Facebook users may join one or more groups or networks to connect and
 9 interact with other users who are members of the same group or network. Facebook assigns

10 a group identification number to each group. A Facebook user can also connect directly
11 with individual Facebook users by sending each user a "Friend Request." If the recipient
12 of a "Friend Request" accepts the request, then the two users will become "Friends" and a
13 "News Feed," which highlights the information about the user's "Friends", such as profile
14 changes, upcoming events, and birthdays.
15        15.    Facebook users can select different levels of privacy for the communications
16 and information associated with their Facebook accounts. By adjusting these privacy
17 settings, a Facebook user can make information available only to himself or herself, to
18 Facebook users, or to anyone with access to the Internet, including people who are not
19 Facebook users. A Facebook user can also create "lists" of Facebook friends to facilitate
20 the application of these privacy settings. Facebook accounts also include other account
21 settings that users can adjust to control, for example, the types of notifications they receive
22 from Facebook.
23        16.    Face book users can create profiles that include photographs, lists of personal
24 interests, and other information. Facebook users can also post "status" updates about their
25 whereabouts and actions, as well as links to videos, photographs, articles, and other items
26 available elsewhere on the Internet.      Facebook users can also post information about
27 upcoming "events," such as social occasions, by listing the event's time, location, host, and
28                                              -5-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
        Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.9 Page 9 of 22




 1 guest list. In addition, Facebook users can "check in" to particular locations or add their
 2 geographic locations to their Facebook posts, thereby revealing their geographic locations
 3   at particular dates and times. A particular user's profile page also includes a "Wall," which
 4   is a space where the user and his. or her "Friends" can post messages,
 5 attachments, and links that will typically be visible to anyone who can view the user's

 6 profile.

 7         17.    Facebook allows users to upload photos and videos, which may include any
 8 metadata such as location that the user transmitted when s/he uploaded the photo or video.

 9 It also provides users the ability to "tag" (i.e., label) other Facebook users in a photo or

1O video. When a user is tagged in a photo or video, he or she receives a notification of the tag
11 and a link to see the photo or video. For Facebook's purposes, the photos and videos
12 associated with a user's account will include all photos and videos uploaded by that user
13 that have not been deleted, as well as all photos and videos uploaded by any user that have
14 that user tagged in them.
15         18.    Facebook users can exchange private messages on Facebook with other users.
16 These messages, which are similar to e-mail messages, are sent to the recipient's "Inbox"
17 on Face book, which also stores copies of messages sent by the recipient, as well as other
18 information. Facebook users can also post comments on the Facebook profiles of other
19 users or on their own profiles; such comments are typically associated with a specific
20 posting or item on the profile. In addition, Facebook has a Chat feature that allows users to
21 send and receive instant messages through Facebook. These chat communications are stored
22 in the chat history for the account. Facebook also has a Video Calling feature, and although
23   Facebook does not record the calls themselves, it does keep records of the date of each call.
24         19.    If a Facebook user does not want to interact with another user on Facebook,
25 the first user can "block" the second user from seeing his or her account.
26        20.     Facebook has a "like" feature that allows users to give positive feedback or
27 connect to particular pages. Facebook users can "like" Facebook posts or updates, as well
28                                              -6-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.10 Page 10 of 22




 1 as webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can
 2 also become "fans" of particular Face book pages.
 3        21.    Facebook has a search function that enables its users to search Facebook for
 4 keywords, usemames, or pages, among other things.
 5        22.    Each Facebook account has an activity log, which is a list of the user's posts
 6 and other Facebook activities from the inception of the account to the present. The activity
 7 log includes stories and photos that the user has been tagged in, as well as connections made
 8 through the account, such as "liking" a Facebook page or adding someone as a friend. The

 9 activity log is visible to the user but cannot be viewed by people who visit the user's

10 Facebook page.
11        23.    Facebook Notes is a blogging feature available to Facebook users, and it
12 enables users to write and post notes or personal web logs ("blogs"), or to import their blogs
13 from other services, such as Xanga, LiveJoumal, and Blogger.
14        24.    The Facebook Gifts feature allows users to send virtual "gifts" to their friends
15 that appear as icons on the recipient's profile page. Gifts cost money to purchase, and a
16 personalized message can be attached to each gift. Facebook users can also send each other
17 "pokes," which are free and simply result in a notification to the recipient that he or she has
18 been "poked" by the sender.
19        25.    Facebook also has a Marketplace feature, which allows users to post free
20 classified ads.    Users can post items for sale, housing, jobs, and other items on the
21 Marketplace.
22        26.    In addition to the applications described above, Facebook also provides its
23   users with access to thousands of other applications ("apps") on the Facebook platform.
24 When a Facebook user accesses or uses one of these applications, an update about that the
25 user's access or use of that application may appear on the user's profile page.
26        27.    Facebook uses the term "Neoprint" to describe an expanded view of a given
27 user profile. The "Neoprint" for a given user can include the following information from

28                                              -7-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.11 Page 11 of 22




 1 the user's profile: profile contact information; News Feed information; status updates; links
 2 to videos, photographs, articles, and other items; Notes; Wall postings; friend lists,
 3 including the friends' Facebook user identification numbers; groups and networks of which
 4   the user is a member, including the groups' Facebook group identification numbers; future
 5 and past event postings; rejected "Friend" requests; comments; gifts; pokes; tags; and
 6 information about the user's access and use ofFacebook applications.
 7        28.    Facebook also retains Internet Protocol (IP) logs for a given user ID or IP
 8 address. These logs may contain information about the actions taken by the user ID or IP
 9 address on Facebook, including information about the type of action, the date and time of
10 the action, and the user ID and IP address associated with the action. For example, if a user
11 views a Facebook profile, that user's IP log would reflect the fact that the user viewed the
12 profile, and would show when and from what IP address the user did so.
13        29.    Social networking providers like Facebook typically retain additional
14 information about their users' accounts, such as information about the length of service
15 (including start date), the types of service utilized, and the means and source of any
16 payments associated with the service (including any credit card or bank account number).
17 In some cases, Facebook users may communicate directly with Facebook about issues
18 relating to their accounts, such as technical problems, billing inquiries, or complaints from
19 other users. Social networking providers like Facebook typically retain records about such
20 communications, including records of contacts between the user and the provider's support
21 services, as well as records of any actions taken by the provider or user as a result of the
22 communications.
23        30.    Social networking providers like Facebook typically retain additional
24 information about their users' accounts, such as information about the length of service
25 (including start date), the types of service utilized, and the means and source of any
26 payments associated with the service (including any credit card or bank account number).
27 In some cases, Facebook users may communicate directly with Facebook about issues

28                                             -8-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.12 Page 12 of 22




 1 relating to their accounts, such as technical problems, billing inquiries, or complaints from
 2 other users. Social networking providers like Facebook typically retain records about such
 3 communications, including records of contacts between the user and the provider's support
 4   services, as well as records of any actions taken by the provider or user as a result of the
 5 communications.
 6        31.    As explained herein, information stored in connection with a Facebook
 7 account may provide crucial evidence of the "who, what, why, when, where, and how" of
 8 the criminal conduct under investigation, thus enabling the United States to establish and
 9 prove each element or alternatively, to exclude the innocent from further suspicion. In your
10 affiant's training and experience, a Facebook user's "Neoprint," IP log, stored electronic
11 communications, and other data retained by Facebook, can indicate who has used or
12 controlled the Facebook account. This "user attribution" evidence is analogous to the search
13 for "indicia of occupancy" while executing a search warrant at a residence. For example,
14 profile contact information, private messaging logs, status updates, and tagged photos (and
15 the data associated with the foregoing, such as date and time) may be evidence of who used
16 or controlled the Facebook account at a relevant time. Further, Facebook account activity
17 can show how and when the account was accessed or used. For example, as described
18 herein, Facebook logs the Internet Protocol (IP) addresses from which users access their
19 accounts along with the time and date. By determining the physical location associated with
20 the logged IP addresses, investigators can understand the chronological and geographic
21 context of the account access and use relating to the crime under investigation. Such
22 information allows investigators to understand the geographic and chronological context of
23   Facebook access, use, and events relating to the crime under investigation. Additionally,
24 Facebook builds geo-location into some of its services. Geo-location allows, for example,
25 users to "tag" their location in posts and Facebook "friends" to locate each other. This
26 geographic and timeline information may tend to either inculpate or exculpate the Facebook
27 account owner. Last, Facebook account activity may provide relevant insight into the
28                                             -9-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.13 Page 13 of 22




 1 Facebook account owner's state of mind as it relates to the offense under investigation. For
 2 example, information on the Facebook account may indicate the owner's motive and intent
 3 to commit a crime (e.g., information indicating a plan to commit a crime), or consciousness
 4 of guilt (e.g., deleting account information in an effort to conceal evidence from law
 5 enforcement).
 6        32.    Therefore, the computers of Facebook are likely to contain all the material
 7 described above, including stored electronic communications and information concerning
 8 subscribers and their use of Facebook, such as account access information, transaction
 9 information, and other account information.
10        33.    Moreover, Facebook users that are not friends are generally not precluded from
11 communicating with one another. Depending on a user's specific settings, certain aspects
12 of a Facebook profile may be publicly viewable, while other portions may be restricted to
13 certain persons or friends of the Facebook user's accounts. These so-called "privacy"
14 settings are set by each individual user. Based on my experience, not every Facebook
15 accounts is by default restricted from public access. And while users can post messages
16 and comments on other users' Facebook pages, Facebook also allows a private messaging
17 function wherein messages are shared only between the users that are part of that
18 conversation or messaging thread.
19        34.    Base on my training and experience, Facebook Messenger is a cellphone app
20 created by Facebook, Inc. to enable text-based and audio communications between
21 Facebook users. Facebook users utilize their Facebook logins to access their accounts and
22 to communicate with their Facebook friends or other Facebook users much the same way a
23 Facebook user can communicate with other users on the Facebook website.
24                           STATEMENT OF PROBABLE CAUSE
25        Monica RETANA's and Alyssa Nicole TIJERINA's Arrest on April 25, 2020
26        35.    On April 25, 2020 at approximately 4:35 p.m., Monica RETANA (RETANA)
27 and Alyssa Nicole TIJERINA (TIJERINA) attempted to enter the United States at the
28                                            -10-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.14 Page 14 of 22




 1 Calexico, California East Port of Entry. RETANA was the driver of a gray 2015 Nissan
 2 Sentra bearing California license plates 8NXD422.          During the primary inspection,
 3 RETANA and TIJERINA presented valid U.S. passports bearing their names to facilitate

 4 their entry into the United States. Customs and Border Protection Officer (CBPO) Clariza
 5 received a negative oral customs declaration from RETANA and TIJERINA. During the
 6 query of law enforcement databases CBPO Clariza observed a computer-generated alert
 7 and opted to refer the vehicle to Vehicle Secondary (VS) inspection lot.
 8        36.    CBPO Perez who was assigned to the VS lot obtained a negative oral customs
 9 declaration from RETANA and TIJERINA.             RETANA told CBPO Perez that she and
1O TIJERINA were returning from Mexicali where they visited a friend and were traveling
11 back home to Whittier, California.
12        37.    CBPO Perez conducted a 7-point vehicle inspection ofRETANA' s vehicle and
13 subsequently requested that a Canine Enforcement Officer (CEO) Cardenas screen the
14 vehicle with his assigned Human Narcotics Detector Dog (HNDD).              CEO Cardenas'
15 assigned HNDD alerted to the floor of the vehicle.
16        38.    Further inspection of the vehicle revealed thirty-three (33) packages concealed
17 inside a non-factory compartment within the floor of the vehicle. The packages field tested
18 positive for the properties of methamphetamine. The total weight of the packages was
19 approximately 51.58 kilograms (113.71 pounds).
20        39.    RETANA and TIJERINA were arrested for violating Title 21 United States
21 Code, Sections 952 and 960, Unlawful Importation of a Controlled Substance. RETANA
22 and TIJERINA were subsequently released and issued a Notice to Appear and their first
23 appearance is scheduled for November 2, 2020, before the Honorable Ruth B. Montenegro
24 in El Centro, California.
25        RETANA's Statement
26        40.    On April 25, 2020, at approximately 9:12 p.m., RETANA was advised of her
27 Miranda rights and elected to make a statement without the presence of an attorney.

28                                            -11-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.15 Page 15 of 22




 1 RETANA stated that she was the registered owner of the vehicle and that she had owned
 2 the vehicle since approximately January 2020. RETANA denied knowledge of the
 3   contraband found in her vehicle and stated that while she was in Mexico she kept possession
 4   of the vehicle at all times and no one else drove the vehicle. RETANA told agents she had
 5 not done any repair work to vehicle.

 6        41.    RETANA claimed the purpose of her trip to Mexico was to visit friends, and
 7 that her friend TIJERINA was accompanying her. RETANA stated she drove directly from
 8 the U.S.-Mexico border to a friend's house but declined to give the name of the friend.
 9 RETANA subsequently requested an attorney and questioning stopped.

10        42.    At the time of her arrest, RETANA was in possession of one cellular phone.
11        43.    On May 7, 2020, I applied for, and Magistrate Judge Ruth B. Montenegro
12 signed a warrant authorizing to the search of the cellular phone seized from RETANA. See
13 20MJ9145.
14        44.    The phone seized from RETANA was PIN locked and not supported for PIN
15 bypass or forensic extraction. The phone was unable to be downloaded.
16        TIJERINA's Statement
17        45.    On April 25, 2020, at approximately 9:57 p.m., TIJERINA was advised of her
18 Miranda rights and elected to make a statement without the presence of an attorney.
19 TIJERINA stated she was accompanying RETANA to visit RETANA' s friends in Mexicali.
20 TIJERINA stated that upon crossing into Mexico, RETANA said she was going to get
21 repairs done on the vehicle and drove to a convenience store where they met with two
22 unknown males who arrived aboard a Sport Utility Vehicle (SUV). TIJERINA told agents
23   that RETANA surrendered the vehicle to one of the unknown males who subsequently
24 drove away with RETANA' s vehicle. TIJERINA stated herself and RETANA boarded the
25 SUV and waited in a parking lot. Subsequently, the vehicle was returned to RETANA and
26 they drove straight to the Calexico East POE. TIJERINA stated they never went to a house
27 like RETANA had claimed, and RETANA did not pay the unknown male for the repairs.

28                                             -12-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
     Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.16 Page 16 of 22




 1        46.    At the time of her arrest, TIJERJNA was in possession of one cellular phone,
 2 which she gave agents consent to search.
 3        Further Investigation
 4        47.    Based upon my expenence investigating narcotics traffickers and the
 5 particular investigation in this case, I believe RETANA and other co-conspirators were

 6 engaged in a conspiracy to smuggle narcotics into the United States from Mexico. I also

 7 believe the co-conspirators, including RETANA, used cellular phones to communicate and
 8 coordinate the importation of narcotics.     Specifically, I believe that RETANA used the
 9 Face book application installed on the cellular phone seized from her at the time of her arrest
10 to communicate with her co-conspirators about the drug smuggling activities. As indicated
11 above, the phone seized from RETANA at the time of arrest was PIN locked and unable to
12 be forensically downloaded.
13        48.    The consent download ofTIJERJNA's cellular phone revealed communication
14 with RETANA via Facebook Messenger. The download ofTIJERJNA's phone was not able
15 to recover all the data from Facebook Messenger, specifically communications with the
16 Target Account. Based on TIJERJNA's phone download review, I believe other
17 communications between RETANA, TIJERJNA, or other co-conspirators may exist in the
18 Target Account. Additional data that may exist in the Target Account and may be
19 available in Facebook Messenger, such as audio messages, photos, videos, locations,
20 contacts, and attached files, which could reveal communications relevant to this
21 investigation.
22        49.    I know that narcotics trafficking activities entail intricate planning to
23   successfully evade detection by law enforcement. This planning often includes coordination
24 on crossing the border to develop a crossing history or pattern. In my professional
25 experience, narcotics trafficking activities involve planning and coordination in the weeks
26 and often the months prior to the event. Additionally, co-conspirators are often unaware of
27
28                                             -13-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.17 Page 17 of 22




 1 the subject's arrest and will continue to attempt to communicate with the subject after the
 2 arrest to determine the whereabouts of their cargo.
 3        50.    In this case RETANA is the registered owner of the vehicle and registered the
 4 vehicle under her name on January 24, 2020. The vehicle exited into Mexico through the
 5 Calexico West Port of Entry on January 25, 2020, and did not return into the United States
 6 until RETANA first crossed aboard the vehicle from Mexico on March 13, 2020. RETANA

 7 had another crossing on April 11, 2020, before being arrested on April 25, 2020.
 8 RETANA' s travel pattern and short trips to Mexico aboard the vehicle is consistent with
 9 the tactic employed by DTOs to establishing a crossing history often referred to as "burning
10 plates." Additionally, RETANA and TIJERINA provided inconsistent stories about their
11 trip to Mexicali.
12        51.    As stated above, a forensic download of TIJERINA's cellular phone shows
13 messages received from the Target Account prior to their arrest. Based on my training,
14 experience, and this investigation, I believe communications between RETANA,
15 TIJERINA, and other co-conspirators may exist in the Target Account.
16        52.    Additionally, it is believed that the records are still available to Facebook as a
17 request to preserve Target Account was made under 18 U.S.C § 2703(±).
18                     PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
19        53.    The United States is unaware at this time of other attempts by the U.S.
20 government to obtain this data by other means.
21                     PROCEDURES FOR ELECTRONICALLY STORED
22                                         INFORMATION
23        54.    Federal agents and investigative support personnel are trained and experienced
24 in identifying communications relevant to the crimes under investigation. The personnel of
25 Facebook are not. It would be inappropriate and impractical for federal agents to search the
26 vast computer network of Facebook for the relevant accounts and then to analyze the
27
28                                             -14-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.18 Page 18 of 22




 1 contents of those accounts on the premises of Facebook.           The impact on Facebook's
 2 business would be disruptive and severe.
 3          55.   Therefore, I request authority to seize all content, including profile contact
 4 information, mini-feed, status update history, shares, notes, wall postings, friends listing
 5 with friend's Facebook ID, group listing with Facebook Group ID, future and past events,
 6 and video listings with filename; User Photos (referred to as User Photoprint); Geo-tags;
 7 Group Information; Private Messages; IP Logs; and any other content from the Facebook
 8 accounts, as described in Attachment B. In order to accomplish the objective of the search
 9 warrant with a minimum of interference with the business activities ofFacebook, to protect
10 the rights of the subject of the investigation and to effectively pursue this investigation,
11 authority is sought to allow Facebook to make a digital copy of the entire contents of the
12 account(s) subject to seizure. That copy will be provided to me or to any authorized federal
13 agent.     The copy will be imaged and the image will then be analyzed to identify
14 communications and other electronic records subject to seizure pursuant to Attachment B.
15 Relevant electronic records will be copied to separate media. The original media will be
16 sealed and maintained to establish authenticity, if necessary.
17          56.   Analyzing the data to be provided by Facebook may require special technical
18 skills, equipment, and software.        It may also be very time-consuming.      Searching by
19 keywords, for example, often yields many thousands of "hits," each of which must be
20 reviewed in its context by the examiner to determine whether the data is within the scope

21 of the warrant. Merely finding a relevant "hit" does not end the review process. Keyword
22 searches do not capture misspelled words, reveal the use of coded language, or account for
23 slang. Keyword searches are further limited when electronic records are in or use foreign
24 languages. Certain file formats also do not lend themselves to keyword searches. Keywords
25 search text. Many common electronic mail, database and spreadsheet applications, which
26 files may have been attached to electronic mail, do not store data as searchable text. Instead,
27 such data is saved in a proprietary non-text format. And, as the volume of storage allotted
28                                              -15-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.19 Page 19 of 22




 1 by service providers increases, the time it takes to properly analyze recovered data increases
 2 dramatically. The ISPs do not always organize the electronic files they provide
 3 chronologically, which makes review even more time consuming and may also require the
 4 examiner to review each page or record for responsive material.
 5        57.    Based on the foregoing, searching the recovered data for the information
 6 subject to seizure pursuant to this warrant may require a range of data analysis techniques
 7 and may take weeks or even months. Keywords need to be modified continuously based
 8 upon the results. The personnel conducting the segregation and extraction of data will
 9 complete the analysis and provide the data authorized by this warrant to the investigating
10 team within ninety (90) days of receipt of the data from the service provider, absent further
11 application to this court.
12        58.    Based upon my experience and training, and the experience and training of
13 other agents with whom I have communicated, it is necessary to review and seize all
14 electronic mails that identify any users of the subject account( s) and any electronic mails
15 sent or received in temporal proximity to incriminating electronic mails that provide context
16 to the incriminating mails.
17        59.    All forensic analysis of the imaged data will employ search protocols directed
18 exclusively to the identification and extraction of data within the scope of this warrant.
19
20
21
22
23
24
25
26
27
28                                             -16-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.20 Page 20 of 22




 1                                     CONCLUSION
 2         60.   Based on the foregoing, there is probable cause to believe that the items
 3   identified in Attachment B have been used in the commission of a crime and constitute
 4 evidence, fruits, and instrumentalities of violations of Title 21, United States Code,§§ 952,

 ~   ~:~::c:::t:d that the foregoing fo~3rT searched as provided
                                           will



 8                                          Special Agent Jose L. Davila
 9                                          Homeland Security Investigations
10
11
12        Attested to by the applicant in accordance with the requirements of Fed. R. Crim.
13 P. 4.1 by telephone on this __21_t y of    S , ~ ,2020.
14
15                                    ~~
16                                    ~ ;l'JTENEGRO
17                                          U.S. MAGISTRATE JUDGE
18
19
20

21
22
23
24
25
26
27
28                                                -17-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.21 Page 21 of 22




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following Facebook, Inc. account:
                   Facebook Name:     Monica Retana
                   Facebook ID No.: 100002128756342
                   Facebook URL:      www.facebook.com/BeyahLoks
                   (Target Account)

Facebook, Inc. is an Internet Service Provider with its primary computer information
systems and other electronic communications and storage systems, records and data
located at 1601 Willow Road, Menlo Park, CA 94025.
        Case 2:20-mj-09806-RBM Document 1 Filed 10/02/20 PageID.22 Page 22 of 22

                                         ATTACHMENT B

                                     ITEMS TO BE SEIZED
I.     Service of Warrant

       The officer executing the warrant shall permit Facebook, Inc., as custodian of the
       computer files described in Section II below, to locate the files, copy them onto
       removable electronic storage media, and deliver the same to the officer.

II.    Items to be provided by the ISP

       All subscriber, location and/or user information, all electronic communications, images,
       text messages, histories, phone and VoIP logs, including metadata, contacts or friend lists,
       profiles, method of payment, detailed billing records, access logs, backup data,
       transactional data, and any other files or records associated with the following account and
       screen name:

             Facebook Name: Monica Retana
             Facebook ID No.: 100002128756342
             Facebook URL: www.facebook.com/BeyahLoks

III.   The search of the data supplied by Facebook, Inc. pursuant to this warrant will · be
       conducted by Homeland Security Investigations, as provided in the "Procedures For
       Electronically Stored Information" of the affidavit submitted in support of this search
       warrant and will be limited to the period of January 24, 2020 up to and including April 25,
       2020, and to the seizure of:

       a.    Communications, records, and attachments tending to discuss or establish
             importation or distribution of controlled substances, or conspiracies or agreements
             to do so;

       b.    Communications, records, and attachments tending to identify locations of
             narcotics being distributed or imported into the United States;

       c.    Communications, records, and attachments tending to identify Monica RETANA,
             Alyssa TIJERINA, or any co-conspirators in the activities in III(a)-(b) above; and

       d.    Communications, records, and attachments that provide context to any
             communications described above, such as electronic mail sent or received in
             temporal proximity to any relevant electronic mail and any electronic mail tending
             to identify users of the subject accounts;

       which are evidence of violations of 21 U.S.C. §§ 952, 960, and 963.
